
	

113 HR 1843 IH: Repeal Existing Policies that Encourage and Allow Legal HIV Discrimination Act of 2013
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1843
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Ms. Lee of California
			 (for herself and Ms. Ros-Lehtinen)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Energy and Commerce and
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To modernize laws, and eliminate discrimination, with
		  respect to people living with HIV/AIDS, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Repeal Existing Policies that
			 Encourage and Allow Legal HIV Discrimination Act of 2013
			 or the REPEAL HIV Discrimination Act
			 of 2013.
		2.FindingsThe Congress makes the following
			 findings:
			(1)At present, 32 States and 2 United States
			 territories have criminal statutes based on perceived exposure to HIV, rather
			 than actual transmission of HIV to another. Thirteen States have HIV-specific
			 laws that make spitting or biting a felony, even though it is not possible to
			 transmit HIV via saliva.
			(2)According to the
			 Centers for Disease Control and Prevention (CDC), HIV is only transmitted
			 through blood, semen, vaginal fluid, and breast milk.
			(3)Prosecutions for
			 perceived exposure, nondisclosure, or unintentional transmission of HIV have
			 occurred in at least 39 States under general or HIV-specific laws.
			(4)Even in the
			 absence of HIV transmission, people living with HIV have been given sentences
			 of up to 35 years based on exaggerated fears of HIV, regardless of actual risk
			 of transmission.
			(5)State and Federal
			 criminal law does not currently reflect the three decades of medical advances
			 and discoveries made with regard to transmission and treatment of HIV.
			(6)According to CDC,
			 correct and consistent male or female condom use is very effective in
			 preventing HIV transmission. However, most State HIV-specific laws and
			 prosecutions do not treat the use of a condom during sexual intercourse as a
			 mitigating factor or evidence that the defendant did not intend to transmit
			 HIV.
			(7)Criminal laws and prosecutions do not take
			 into account the benefits of effective antiretroviral medications, which reduce
			 the HIV virus to undetectable levels and further reduce the already low risk of
			 transmitting the HIV to near-zero.
			(8)Although HIV/AIDS
			 currently is viewed as a treatable, chronic, medical condition, people living
			 with HIV have been charged under aggravated assault, attempted murder, and even
			 bioterrorism statutes because prosecutors, courts, and legislators continue to
			 view and characterize the blood, semen, and saliva of people living with HIV as
			 a deadly weapon.
			(9)Multiple peer-reviewed studies demonstrate
			 that HIV-specific laws do not reduce risk-taking behavior or increase
			 disclosure by people living with or at risk of HIV, and there is increasing
			 evidence that these laws reduce the willingness to get tested. Furthermore,
			 placing legal responsibility for preventing the transmission of HIV and other
			 pathogens exclusively on people diagnosed with HIV, and without consideration
			 of other pathogens that can be sexually transmitted, undermines the public
			 health message that all people should practice behaviors that protect
			 themselves and their partners from HIV and other sexually transmitted
			 diseases.
			(10)The identity of
			 an individual accused of violating existing HIV-specific restrictions is
			 broadcast through media reports, potentially destroying employment
			 opportunities and relationships and violating the person’s right to
			 privacy.
			(11)Individuals who are convicted for HIV
			 exposure, nondisclosure, or transmission often must register as sex offenders
			 even in cases of consensual sexual activity. Their employability is destroyed
			 and their family relationships are fractured.
			(12)The United
			 Nations, including the Joint United Nations Programme on HIV/AIDS (UNAIDS),
			 urges governments to limit criminalization to cases of intentional
			 transmission. Such requirement indicates a situation where a person knows his
			 or her HIV-positive status, acts with the intention to transmit HIV, and does
			 in fact transmit it. UNAIDS also recommends that criminal law should
			 not be applied to cases where there is no significant risk of
			 transmission.
			(13)The Global
			 Commission on HIV and the Law was launched in June 2010 to examine laws and
			 practices that criminalize people living with and vulnerable to HIV and to
			 develop evidence-based recommendations for effective HIV responses. The
			 Commission calls for governments, civil society and international bodies
			 to repeal punitive laws and enact laws that facilitate and enable effective
			 responses to HIV prevention, care and treatment services for all who need
			 them. The Commission recommends against the enactment of laws
			 that explicitly criminalise HIV transmission, exposure or non-disclosure of HIV
			 status, which are counterproductive.
			(14)In 2010, the
			 President released a National HIV/AIDS Strategy (NHAS), which addressed
			 HIV-specific criminal laws, stating: [W]hile we understand the intent
			 behind [these] laws, they may not have the desired effect and they may make
			 people less willing to disclose their status by making people feel at even
			 greater risk of discrimination. In some cases, it may be appropriate for
			 legislators to reconsider whether existing laws continue to further the public
			 interest and public health. In many instances, the continued existence and
			 enforcement of these types of laws run counter to scientific evidence about
			 routes of HIV transmission and may undermine the public health goals of
			 promoting HIV screening and treatment.. The NHAS also states that State
			 legislatures should consider reviewing HIV-specific criminal statutes to ensure
			 that they are consistent with current knowledge of HIV transmission and support
			 public health approaches to preventing and treating HIV.
			(15)In February 2013,
			 the President’s Advisory Council on AIDS (PACHA) passed a resolution stating
			 all U.S. law should be consistent with current medical and scientific
			 knowledge and accepted human rights-based approaches to disease control and
			 prevention and avoid imposition of unwarranted punishment based on health and
			 disability status.
			3.Sense of Congress
			 regarding laws or regulations directed at people living with
			 HIV/AIDSIt is the sense of
			 Congress that Federal and State laws, policies, and regulations regarding
			 people living with HIV/AIDS—
			(1)should not place
			 unique or additional burdens on such individuals solely as a result of their
			 HIV status; and
			(2)should instead
			 demonstrate a public health-oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
				(A)the multiple
			 factors that lead to HIV transmission;
				(B)the relative risk
			 of demonstrated HIV transmission routes;
				(C)the current health
			 implications of living with HIV;
				(D)the associated
			 benefits of treatment and support services for people living with HIV;
			 and
				(E)the impact of
			 punitive HIV-specific laws, policies, regulations, and judicial precedents and
			 decisions on public health, on people living with or affected by HIV, and on
			 their families and communities.
				4.Review of Federal
			 and State laws
			(a)Review of
			 Federal and State laws
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Attorney General, the Secretary of Health and Human Services, and
			 the Secretary of Defense acting jointly (in this section referred to as the
			 designated officials) shall initiate a national review of
			 Federal and State laws, policies, regulations, and judicial precedents and
			 decisions regarding criminal and related civil commitment cases involving
			 people living with HIV/AIDS, including in regard to the Uniform Code of
			 Military Justice.
				(2)ConsultationIn
			 carrying out the review under paragraph (1), the designated officials shall
			 seek to include diverse participation from, and consultation with, each of the
			 following:
					(A)Each State.
					(B)State attorneys
			 general (or their representatives).
					(C)State public
			 health officials (or their representatives).
					(D)State judicial and
			 court system officers, including judges, district attorneys, prosecutors,
			 defense attorneys, law enforcement, and correctional officers.
					(E)Members of the
			 United States Armed Forces, including members of other Federal services subject
			 to the Uniform Code of Military Justice.
					(F)People living with
			 HIV/AIDS, particularly those who have been subject to HIV-related prosecution
			 or who are from communities whose members have been disproportionately subject
			 to HIV-specific arrests and prosecution.
					(G)Legal advocacy and
			 HIV/AIDS service organizations that work with people living with
			 HIV/AIDS.
					(H)Nongovernmental
			 health organizations that work on behalf of people living with HIV/AIDS.
					(I)Trade
			 organizations or associations representing persons or entities described in
			 subparagraphs (A) through (G).
					(3)Relation to
			 other reviewsIn carrying out the review under paragraph (1), the
			 designated officials may utilize other existing reviews of criminal and related
			 civil commitment cases involving people living with HIV/AIDS, including any
			 such review conducted by any Federal or State agency or any public health,
			 legal advocacy, or trade organization or association if the designated
			 officials determines that such reviews were conducted in accordance with the
			 principles set forth in section 3.
				(b)ReportNot
			 later than 180 days after initiating the review required by subsection (a), the
			 Attorney General shall transmit to the Congress and make publicly available a
			 report containing the results of the review, which includes the
			 following:
				(1)For each State and
			 for the Uniform Code of Military Justice, a summary of the relevant laws,
			 policies, regulations, and judicial precedents and decisions regarding criminal
			 cases involving people living with HIV/AIDS, including the following:
					(A)A determination of
			 whether such laws, policies, regulations, and judicial precedents and decisions
			 place any unique or additional burdens upon people living with HIV/AIDS.
					(B)A determination of
			 whether such laws, policies, regulations, and judicial precedents and decisions
			 demonstrate a public health-oriented, evidence-based, medically accurate, and
			 contemporary understanding of—
						(i)the
			 multiple factors that lead to HIV transmission;
						(ii)the
			 relative risk of HIV transmission routes;
						(iii)the current
			 health implications of living with HIV;
						(iv)the
			 associated benefits of treatment and support services for people living with
			 HIV; and
						(v)the
			 impact of punitive HIV-specific laws and policies on public health, on people
			 living with or affected by HIV, and on their families and communities.
						(C)An analysis of the
			 public health and legal implications of such laws, policies, regulations, and
			 judicial precedents and decisions, including an analysis of the consequences of
			 having a similar penal scheme applied to comparable situations involving other
			 communicable diseases.
					(D)An analysis of the
			 proportionality of punishments imposed under HIV-specific laws, policies,
			 regulations, and judicial precedents, taking into consideration penalties
			 attached to violation of State laws against similar degrees of endangerment or
			 harm, such as driving while intoxicated (DWI) or transmission of other
			 communicable diseases, or more serious harms, such as vehicular manslaughter
			 offenses.
					(2)An analysis of
			 common elements shared between State laws, policies, regulations, and judicial
			 precedents.
				(3)A
			 set of best practice recommendations directed to State governments, including
			 State attorneys general, public health officials, and judicial officers, in
			 order to ensure that laws, policies, regulations, and judicial precedents
			 regarding people living with HIV/AIDS are in accordance with the principles set
			 forth in section 3.
				(4)Recommendations
			 for adjustments to the Uniform Code of Military Justice, as may be necessary,
			 in order to ensure that laws, policies, regulations, and judicial precedents
			 regarding people living with HIV/AIDS are in accordance with the principles set
			 forth in section 3.
				(c)GuidanceWithin
			 90 days of the release of the report required by subsection (b), the Attorney
			 General and the Secretary of Health and Human Services, acting jointly, shall
			 develop and publicly release updated guidance for States based on the set of
			 best practice recommendations required by subsection (b)(3) in order to assist
			 States dealing with criminal and related civil commitment cases regarding
			 people living with HIV/AIDS.
			(d)Monitoring and
			 evaluation systemWithin 60 days of the release of the guidance
			 required by subsection (c), the Attorney General and the Secretary of Health
			 and Human Services, acting jointly, shall establish an integrated monitoring
			 and evaluation system which includes, where appropriate, objective and
			 quantifiable performance goals and indicators to measure progress toward
			 statewide implementation in each State of the best practice recommendations
			 required in subsection (b)(3).
			(e)Modernization of
			 Federal laws, policies, and regulationsWithin 90 days of the
			 release of the report required by subsection (b), the designated officials
			 shall develop and transmit to the President and the Congress, and make publicly
			 available, such proposals as may be necessary to implement adjustments to
			 Federal laws, policies, or regulations, including to the Uniform Code of
			 Military Justice, based on the recommendations required by subsection (b)(4),
			 either through Executive order or through changes to statutory law.
			5.Rule of
			 constructionNothing in this
			 Act shall be construed to discourage the prosecution of individuals who
			 intentionally transmit or attempt to transmit HIV to another individual.
		6.No additional
			 appropriations authorizedThis
			 Act shall not be construed to increase the amount of appropriations that are
			 authorized to be appropriated for any fiscal year.
		7.DefinitionsFor purposes of this Act:
			(1)HIV and
			 HIV/AIDSThe terms HIV and HIV/AIDS
			 have the meanings given to such terms in section 2689 of the Public Health
			 Service Act (42 U.S.C. 300ff–88).
			(2)StateThe
			 term State includes the District of Columbia, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the United
			 States Virgin Islands.
			
